 Case: 4:20-cv-00605-SRC Doc. #: 24 Filed: 05/06/20 Page: 1 of 2 PageID #: 206



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

SH3 HEALTH CONSULTING, LLC, et al.,
                                  )
                                  )
         Plaintiffs,              )
                                  )
v.                                )                             Case No. 4:20-cv-0605 SRC
                                  )
ST. LOUIS COUNTY, COUNTY EXECUTIVE)
   DR. SAM PAGE, etc., et al.,    )
                                  )
         Defendants.              )

         CITY DEFENDANTS' RESPONSE TO PLAINTIFF'S SUPPLEMENTAL
                             MEMORANDUM

        Plaintiff has filed a supplemental memorandum addressing two points. ECF 23. City

defendants respond as follows:

        1.      In these defendants' opinion, the previous orders of Dr. Williams (State Director

of Health) did not in terms require closure plaintiff Elder's business. The City defendants' orders

supplemented the state orders in light of local conditions, requiring non-essential businesses to

cease most activities.

        2.      Plaintiffs' supplemental authority has limited application to this case. On Fire

Christian Center v. Fischer, 2020 U.S. Dist. LEXIS 65924 (W.D.Ky. 2020), granted very limited

relief to very specific gatherings, i.e., "drive in" religious services, not to business

establishments. By contrast, other district courts have refused to grant relief even in regard to

religious services. E.g., Legacy Church, Inc. v. Kunkel, 2020 U.S. Dist. LEXIS 68415 (D.N.M.

2020); Cassell v. Snyders, 2020 U.S. Dist. LEXIS 77512 (N.D.Ill. 2020); see also cases cited by

County defendants, ECF 19, pp. 10-11..

                                                Respectfully submitted,
                                                JULIAN L. BUSH
Case: 4:20-cv-00605-SRC Doc. #: 24 Filed: 05/06/20 Page: 2 of 2 PageID #: 207



                                   CITY COUNSELOR

                                   Michael A. Garvin 39817(MO)
                                   Deputy City Counselor
                                   /s/Robert H. Dierker 23671(MO)
                                   Associate City Counselor
                                   dierkerr@stlouis-mo.gov
                                   Megan Bruyns 69987 (MO)
                                   Nancy Walsh 63663(MO)
                                   Assistant City Counselors
                                   1200 Market St.
                                   City Hall, Rm 314
                                   St. Louis, MO 63103
                                   314-622-3361
                                   Fax 314-622-4956




                                      2
